Richardson, Judge,
delivered the opinion of the court.
The law forbids the litigation of any matter which has once been determined by a court of competent authority between the same parties ; and a judgment therefore directly on a particular point is conclusive between the same parties in relation to the same matter involved in another suit. (Edgell v. Sigerson, 26 Mo. 583; Gardner v. Buckler, 3 Cow. 120; 2 Cow. & Hill’s notes, 587, et seq.) But the rule only applies to that which was directly in issue. (1 Greenl. Ev. § 528,) and does not extend to points which were collaterally or incidentally considered, or that could only be argumentatively inferred from the judgment. (Hopkins v. Lee, 6 Wheat. 109.)
The application of these rules will show, we think, that the record of the former suit was improperly received in evidence. The main question in this case was whether the defendant had agreed to pay in monthly instalments 1700 per annum besides the taxes ; and, if this point was directly in issue and decided in the first suit, the controversy ought to cease. But it will be observed that the third count in the record offered in evidence proceeded entirely upon a quantum meruit for rent at the rate of $800 per year for the first three years ending the 15th of March, 1854, and at the rate of $1,000 a year after that time ; and the second count was upon a liability for $700 a year, payable monthly, besides the taxes, for three years ending March 15, 1854, and $800 per annum in monthly instalments, besides the taxes, after that time. To which count was the verdict responsive ? It found that the plaintiff was entitled to receive 1991.63, being the balance “ for rent at the rate of $700 per year but neither count in the petition claimed only $700 a year, for the second count claimed for the last two years $800, and *133the third count claimed 1800 for the first three years and $1,000 for the last two. Then, again, the defendant insisted that he agreed to pay annually as rent a sum to be ascertained by calculating a given per centum on the cost of the lot and building; and, looking only at the pleadings, the verdict is not inconsistent with the defendant’s theory except in the amount produced; for, though the defendant averred that the amount would not exceed $600 per annum, it would of course be increased by a higher valuation of the cost of the lot and improvements.
Furthermore, the contract was an entirety, to-wit, the taxes and seven hundred dollars to be paid monthly. Now the jury did not find that the rent was payable monthly or that the defendant was to pay the taxes ; and, conceding that the judgment in the first suit ascertained the yearly rent to be paid, it left open every other question, and was not competent to establish a fragment of the contract declared on in this case.
The plaintiff gave in evidence a receipt and an account rendered, which the defendant had used in a former suit, no doubt for the purpose of preventing the plaintiff from recovering more than seven hundred dollars per annum. These papers were not only relevant, but, having been recognized by the defendant as genuine and truthful, proved, not only that the rent was $700 per year, but that it was payable at other periods than at the end of the year. The receipt was dated in January, 1852, and was at the foot of an account stating an indebtedness of the defendant to the plaintiff, which contained among other items this one: “To ten months’ rent, ending 15th inst., $583.33.” The tenth part of this sum (one month’s rent) multiplied by twelve produces seven hundred; and, as the year did not end until the middle of March following, the payment in January tends to show that the rent was not payable only at the expiration of the year. The bill rendered contains an item of $1,283.35 for twenty-two months’ rent, which goes to prove the same fact.
*134The instruction asked by defendant ought to have been given. Kent is in its nature a return issuing yearly for the use of another’s land, and, in the absence of any agreement or understanding between the parties to the contrary, is by law payable at the end of the year. (Menaugh’s Appeal, 5 Watts & Serg. 432; Boyd v. McComb, 4 Penn. 146; Bordman v. Osborn, 23 Pick. 299.)
The other judges concurring, the judgment will be reversed and the cause remanded.